Citation Nr: 0427398	
Decision Date: 10/04/04    Archive Date: 10/12/04	

DOCKET NO.  03-26 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder.   

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Jeffrey T. Wood, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to October 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of July and November 2002 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify you if further 
action is required on your part.  


REMAND

The veteran in this case seeks an increased evaluation for 
service-connected post-traumatic stress disorder, as well as 
a total disability rating based upon individual 
unemployability.  In pertinent part, it is contended that the 
veteran's service-connected post-traumatic stress disorder is 
more severe than currently evaluated, and productive of a 
degree of impairment such that it effectively precludes the 
veteran from engaging in any form of substantially gainful 
employment.  

In that regard, service connection is currently in effect 
only for post-traumatic stress disorder.  By the veteran's 
own admission, he completed one year of high school, and was 
awarded a GED.  His occupational experience includes work as 
a machine operator/laborer, parking attendant, foam cutter, 
maintenance worker, automobile detailer, delivery driver, 
security guard, mover, and steelworker.  According to the 
veteran, he last worked in April 1988.  According to Social 
Security Administration records, he was awarded disability 
benefits effective April 1, 1988.  The award was based on a 
finding that the veteran suffered from severe depression, 
PTSD, migraine headaches, a cervical myofascial sprain, and a 
history of alcoholism.

The Board notes that, at the time of a VA psychiatric 
examination in October 2002, the veteran received a diagnosis 
of severe post-traumatic stress disorder, with a Global 
Assessment of Functioning Score "around 50."  The veteran 
claimed to suffer from severe nightmares, flashbacks, and 
intrusive thoughts, and to have been unable to hold a job for 
very long.  Reportedly, the veteran had last been employed as 
a car attendant, but had to "give up" that job due to severe 
arthritis in his spine.  Also noted was that the veteran had 
trouble dealing with people, resulting in his not being able 
to work.  According to the examiner, the majority of the 
veteran's inability to remain employed was a function of his 
post-traumatic stress disorder, though his physical condition 
of cervical spine arthritis was also contributory.  More 
specifically, in the opinion of the examiner, 70 percent of 
the veteran's inability to work was due to his post-traumatic 
stress disorder, while 30 percent was due to his physical 
problems.  

On subsequent VA psychiatric examination in May 2003 (which 
examination was conducted by the same psychiatric examiner 
who had conducted the October 2002 examination), the veteran 
once again received a diagnosis of post-traumatic stress 
disorder.  Once again, the Global Assessment of Functioning 
Score was "around 50."  In the opinion of the examiner, the 
veteran continued to experience severe nightmares, 
flashbacks, and intrusive thoughts, and had been unable to 
hold a job for very long.  

The Board acknowledges that, in the opinion of various other 
VA treatment providers, the veteran is "unemployable" due in 
large part to his service-connected post-traumatic stress 
disorder.  However, in light of the aforementioned, and, in 
particular, the opinion of the VA examiner following the 
October 2002 psychiatric examination, there continues to 
exist some question regarding the severity of the veteran's 
post-traumatic stress disorder, and its impact upon his 
employability.  Significantly, at present, the veteran does 
not meet the schedular requirements for a total disability 
rating based upon individual unemployability.  Nor has it 
been persuasive demonstrated that, due solely to the 
veteran's service-connected post-traumatic stress disorder, 
he is precluded from all forms of substantially gainful 
employment.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  

2.  The veteran should be contacted and 
requested to provide the names, addresses 
and dates of treatment for any health 
care providers, VA or non-VA, who 
provided inpatient or outpatient 
treatment, subsequent to October 2003, 
the date of the most recent evidence of 
record.  Any records identified by the 
veteran should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem and provided the opportunity 
to obtain and submit those documents to 
VA..  

3.  The veteran should then be afforded a 
VA examination by a board of two 
psychiatrists in order to determine more 
accurately the current severity of his 
service-connected post-traumatic stress 
disorder, and the impact of that 
disability upon his employability.  The 
psychiatric examination should be 
conducted by examiners who have not 
heretofore seen or examined the veteran.  
As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examinations, 
the examiners should specifically comment 
as to whether the veteran currently 
suffers from certain psychiatric 
symptomatology directly attributable to 
post-traumatic stress disorder, to 
include suicidal ideation, obsessional 
rituals, illogical, obscure, or 
irrelevant speech, near continuous panic 
or depression which affects his ability 
to function independently, appropriately, 
and effectively, impaired impulse 
control, unprovoked irritability, spatial 
disorientation, and/or neglect of 
personal appearance and hygiene.  The 
examiners should indicate which of the 
following statements a, b, c , or d, best 
described the veteran's disorder:

a.  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name.

b.  Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.

c.  Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.

d.  Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).

The examiners should, additionally, 
specifically comment as to whether, due 
solely to service-connected post-
traumatic stress disorder, the veteran is 
precluded from all forms of substantially 
gainful employment.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report.  

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
complete.  In particular, the RO should 
ensure that the notification requirements 
and development procedures in contained 
in 38 U.S.C.A. §§ 5103, 5103A (2002), and 
in 38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  

4.  The RO should then review the 
veteran's claims for an increased 
evaluation for service-connected post-
traumatic stress disorder, and a total 
disability rating based upon individual 
unemployability.  Should the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits since the last 
SSOC in February 2004.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




